       CASE 0:15-cv-03332-MJD-SER Document 130 Filed 04/18/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                                       District of Minnesota



Tawana Henderson,                                  JUDGMENT IN A CIVIL CASE
                                 Plaintiff,
v.                                                       Case Number: 15-cv-3332 MJD/SER
City of Woodbury, Officer Anthony Ofsted,
Officer Natalie Martin, and Officer Stacy
Krech,

                                 Defendants.




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

     That all claims of Plaintiff, Tawana Henderson, as Trustee for the Next-of-Kin of
     Mark Eric Henderson, against Defendants Anthony Ofstead, Natalie Martin, n/k/a
     Natalie Bauer, and Stacey Krech individually, and in their official capacities, or
     otherwise, are hereby dismissed with prejudice and on their merits and without costs,
     disbursements or attorney’s fees to any party.




      Date: 4/18/2019                                      KATE M. FOGARTY, CLERK

                                                                  s/C. Kreuziger
                                                       (By) C. Kreuziger, Deputy Clerk
